PER CURIAM.
This appeal seeks to vacate an order of distribution made by the court below in an equity receivership. After notice to all parties concerned and after written consent to the court’s jurisdiction, the order now sought to be vacated was entered. It is now claimed that such order was made by the judge under the belief that all parties had consented to the order being made. But the answér to this contention is that, when application was subsequently made to vacate, he refused to do so, and the order made stands.
After consideration, we find no error was committed in making the order, and, in pursuance of it, the appellee trust company has been paid the complained of interest on the mortgage involved and has paid the same to the cestui que trustents, who are not parties to this proceeding which seeks to have the interest paid returned. So viewing the situation, the decree of distribution made by the court below is affirmed.